Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145773(73)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  ESTATE OF BARBARA JOHNSON, by
  JOEDEANNA JOHNSON, Successor
  Personal Representative,
               Plaintiff-Appellee,
                                                                    SC: 145773
  v                                                                 COA: 297066
                                                                    Wexford CC: 07-020602-NH
  ROBERT F. KOWALSKI, M.D.,
            Defendant-Appellant,

  and

  TRINITY HEALTH-MICHIGAN, d/b/a MERCY
  HOSPITAL CADILLAC, FOUR SEASONS
  EMERGENCY ASSOCIATES, L.L.C., and
  MUNSON MEDICAL CENTER,
             Defendants.
  _________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  to participate as amicus curiae and to file an amicus curiae brief is GRANTED. The
  amicus brief submitted on January 21, 2014, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                January 24, 2014
                                                                               Clerk